OFFICE   OF THE ATTORNEYGENERAL   OF TEXAS

                   AUSTIN
lion.   Homer Qarrlaon,   Jr.,   Page 2


towns or oities in TOXM at a point where a oommlttee or oon-
foreno* of repre8ent8tive   Stoakmen meet in Odlldi    regular   or
annual sorrloa,  li the prime purpore of o~lllng    nuoh wrotlng
at ouoh point aa6 time be to enable the mrmyere an6 emplo~eer
of the Department to attend ruoh oonvontlon    or meeting of
reprerentatlve  rtookmen at 6tate expense.
                                          Iourm very truly
                                     ATTORWYQEHERALOF TEXAS


                                     BY                   ( Signed)
                                               Ceoll   0. Camwok
                                                        A6rlrtmt


APPROVEDOiW ‘7, 1959

Robert    E. Kepkr (rigned)
ACTIIIQ ATTORUEX0EREFU.LOF TEXAS

                                   ( STAHPED)Approved
                                             Opinion Oommlttee
                                             By: BUD, Chairman